IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00320-CR

GABRIELA SHAY ESTRADA,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2020-362-C1


                          MEMORANDUM OPINION

      Gabriela Shay Estrada appeals from the judgment of conviction and sentence

rendered against her on November 1, 2021. Because the trial court's certification of her

right of appeal, which Estrada and her counsel signed, indicates that the underlying

case was a plea-bargain case and that Estrada has no right of appeal and also that

Estrada has waived her right of appeal, this appeal must be dismissed. See TEX. R. APP.

P. 25.2(d) (“The appeal must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules.”); Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (plea bargain); Monreal v. State, 99

S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of appeal).

        Notwithstanding that we are dismissing this appeal, Estrada may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are

rendered if she believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Estrada desires to have

the opinion and judgment of this Court reviewed by filing a petition for discretionary

review, that petition must be filed with the Court of Criminal Appeals within 30 days

after either the day this Court's judgment is rendered or the day the last timely motion

for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

        For the reasons stated, this appeal is dismissed.



                                           MATT JOHNSON
                                           Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed December 8, 2021
Do not publish
[CR25]




Estrada v. State                                                                  Page 2